NO. 07-05-0073-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 10, 2005

______________________________
 
MARCOS TREVOR VASQUEZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE COUNTY COURT OF DEAF SMITH COUNTY;

NO. 04-0483; HONORABLE TOM SIMONS, JUDGE
_______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.
 MEMORANDUM OPINION

	Appellant, Marcos Trevor Vasquez, attempts to appeal his conviction for the offense
of driving while intoxicated.  Finding we have no jurisdiction to consider the appeal, we
dismiss. 
	Appellant was found guilty by a jury and sentenced February 8, 2005. He filed his
notice of appeal with this court on February 22, 2005; however, the notice of appeal was
not filed with the trial court clerk until May 10, 2005.  In a criminal case, appeal is perfected
by a timely notice of appeal.  Tex. R. App. P. 25.2(b). A notice of appeal is timely if filed
within 30 days of the date sentence is imposed or suspended, unless a motion for new trial
is filed within the same period.  Tex. R. App. P. 26.2(a), 21.4(a).  Notice of appeal must be
given in writing and filed with the trial court clerk.  Tex. R. App. P. 25.2(c)(1).  If an appeal
is not timely perfected, a court of appeals lacks jurisdiction and can take no action other
than to dismiss the appeal.  See Olivo v. State, 918 S.W.2d 519, 523 (Tex.Crim.App.
1996); Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).  
	No motion for new trial having been filed, appellant's notice of appeal was due to be
filed by March 10, 2005.  Because the record discloses that the notice of appeal was
received by the clerk on May 10th, without seeking an extension of the deadline, Tex. R.
App. P. 26.3, the notice of appeal was late.  
	We find the absence of a timely notice of appeal deprives this court of jurisdiction. 
See Douglas v. State, 987 S.W.2d 605, 606 (Tex.App.-Houston [1st Dist.] 1999, no pet.) 
Lacking jurisdiction, we therefore dismiss this appeal. 

							Mackey K. Hancock
								Justice


Do not publish.